Citation Nr: 1637562	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  14-03 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for a respiratory disability, claimed as chronic obstructive pulmonary disease and emphysema.  


REPRESENTATION

Appellant represented by:	Vermont Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel






INTRODUCTION

The Veteran served on active duty from January 1970 to April 1972.  He was separated from the service nine months early so that he could join the United States Army Reserve.  He was assigned to the Reserve from April 1972 to January 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in June 2015, when it was remanded for further development.  


FINDING OF FACT

The Veteran's respiratory disease, diagnosed primarily as COPD and emphysema, was first manifested more than two years after separation from active duty, and the preponderance of the evidence is against a finding that it is in any way related to service.


CONCLUSION OF LAW

The Veteran's respiratory disease, diagnosed primarily as COPD and emphysema, is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his respiratory disability, diagnosed primarily as COPD and emphysema, was first manifested during his service separation examination.  He states that the examiner told him that his X-rays had shown that he had bad lungs.  He notes that he has had COPD and emphysema since that time and, therefore, maintains that service connection is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Prior to consideration of the merits of an appeal, the Board must ensure that VA has met its duty to notify the Veteran of the information and evidence necessary to substantiate his claim and to assist him in obtaining relevant evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA's duty to notify the Veteran as to the information and evidence necessary to substantiate the claim was satisfied by a letter in October 2012.    

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and the VA has notified the Veteran of any evidence that could not be obtained.  He has not referred to any unobtained, available evidence which could support the claim.  Furthermore, VA has obtained an adequate examination for this claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Active military service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a) (2015). 

In addition, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2015).  The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis of record is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran is competent to report what he experienced during and since his separation from service.  For example, he is competent to report that he first experienced breathing difficulty in the service and that it has been present since that time.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing that difficulty.  The question of an etiologic relationship between current respiratory problems and any incident during service involves a medical issue.  Thus, the question of etiology in this case may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  Not only is a chronic, identifiable respiratory disorder uncorroborated by the evidence in the service, it is contradicted by more contemporaneous and probative evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the appellant.).  

The Veteran's service medical records and the reports of his December 1969 service entrance examination and his November 1971 service separation examinations are negative for any complaints or clinical findings of a respiratory disability, including COPD and emphysema.  During the service separation examination and in February 1972, chest X-rays were negative for any respiratory disorders.  Although the Veteran states that the examiner informed him that he had bad lungs, there is no evidence of record to corroborate that assertion.  

The first manifestations of a chronic, identifiable respiratory disorder were not reported until December 1974, when chest X-rays revealed changes consistent with basal emphysema and COPD.  The Veteran does not contend, and the evidence does not show that diagnosis was related to any period of active duty for training in the Reserve.  

In September 2013, following a consultation with a VA pulmonologist, a VA nurse practitioner suggested that COPD could have been present at the time of the Veteran's separation from active duty, noting that stable chronic changes like hyperinflation might not always be noted in a chest X-ray report.  Considering that possibility, VA examined the Veteran to determine the etiology of the respiratory disorder.  

In December 2015, the Veteran's electronic claims file was reviewed by the board-certified pulmonologist who had consulted the VA nurse practitioner in September 2013.  Following that review, the VA pulmonologist confirmed the diagnoses of emphysema and COPD.  However, that pulmonologist opined that it was less likely than not that either of those disabilities had had their onset in or as a result of any incident in service.  The pulmonologist noted that there were no service treatment records documenting a lung condition.  The pulmonologist found no documentation of a lung condition until almost three years after service, when the chest X-rays showed evidence of low flat diaphragms with basal emphysema.  The examiner also found no documentation or medical evidence to support a link between the 1974 diagnosis of emphysema and any event in service.  The pulmonologist concluded that in light of the negative chest X-rays in 1972, the only way to prove that the Veteran could have had a lung condition would have been pulmonary function tests.  However, the pulmonologist noted that they were not performed at that time.

In reviewing the foregoing evidence, the Board finds the VA nurse practitioner's opinion was couched in terms of possibility rather than probability.  Moreover, given the greater qualifications of the VA pulmonologist and her detailed review of the record, the Board places greater weight on the pulmonologist's opinion as to the onset of the Veteran's respiratory disability.  The Veteran has not submitted any other competent evidence showing that it is at least as likely as not that any current respiratory disability is related to service.

The Board finds that the preponderance of the competent evidence of record is against a finding of a chronic, identifiable respiratory disorder for more than two years after separation from active duty.  The preponderance of the competent evidence of record is also against a finding that any current respiratory disability was incurred in service; is the result of any event, injury, or disease in service; or that any current respiratory disability was present during service.  Therefore, the Veteran does not meet the criteria for service connection.  

Accordingly, service connection for a respiratory disability, claimed as COPD and emphysema, is not warranted, and the appeal is denied.  The Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 


ORDER

Service connection for a respiratory disability, claimed as COPD and emphysema, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


